                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                 :   CIVIL ACTION NO. 1:19-CV-274
             Plaintiff                    :
                                          :   (Chief Judge Conner)
             v.                           :
                                          :
TONY R. HOCKENBERRY,                      :
                                          :
                   Defendant              :

                      ORDER AND DEFAULT JUDGMENT

      AND NOW, this 3rd day of June, 2019, upon consideration of plaintiff’s

motion for default judgment (Doc. 6) and documents filed in support thereof (see

Docs. 1, 6, 7), to which there are no objections, it is hereby ORDERED as follows:

   1. Plaintiff’s motion for default judgment (Doc. 6) is GRANTED. Judgment is
      hereby ENTERED in favor of plaintiff, UNITED STATES OF AMERICA,
      and against defendant, TONY R. HOCKENBERRY, in the amount of
      $228,680.56, plus interest at the rate of $27.45 per day from May 7, 2018, to the
      date of any Marshal’s Sale or other sale of property.

   2. The promissory note and mortgage between plaintiff and defendant are
      foreclosed as to the real property located at 2027 Wayne Road,
      Chambersburg, PA 17201. In accordance with Section 204(1) of the National
      Housing Act there is no right of redemption in the mortgagor or any other
      person.

   3. The real property described therein shall be sold according to the following
      provisions:

         a. The United States Marshal for the Middle District of Pennsylvania is
            directed to sell the real property specified in the mortgage between
            plaintiff and defendant for cash to the highest bidder at a public,
            judicial sale pursuant to 28 U.S.C. § 2001 within 180 days of the date of
            this order. Notice must be given, in accordance with 28 U.S.C. § 2002,
            once a week for four consecutive weeks prior to the sale in one
            newspaper regularly issued and of general circulation in the county
   and judicial district wherein the real estate is situated; plaintiff may
   advertise a short description of the property rather than a complete
   legal description.

b. Ten percent (10%) of the highest bid must be deposited in a certified
   check or cashier’s check with the United States Marshal by the bidder
   immediately upon the property being struck down to the bidder. The
   balance of the purchase money must be paid in certified check or
   cashier’s check by the highest bidder to the Marshal within ten (10)
   days after the sale is confirmed by the court, without demand for the
   same being made by the Marshal. It is the highest bidder’s
   responsibility to ascertain the date of confirmation. If the highest
   bidder fails to settle, all his rights in the real estate shall cease and be
   completely void and the property may be re-advertised and sold by the
   Marshal without further order of the court at the risk of the defaulting
   bidder whose deposit shall be forfeited; and in case of a deficiency on
   such resale, he shall make good the same to the person thereby
   injured. The highest bidder shall take the real estate subject to and is
   to pay all current state and local taxes, water rents or charges, sewer
   rents or charges, and municipal claims, and any other claims, charges
   and liens against the property which are not divested by the Marshal’s
   sale, and shall pay all state, local and federal transfer taxes and stamps.
   If plaintiff is not the successful bidder, plaintiff will automatically be
   registered as the second highest bidder at the judgment amount and
   may proceed to make settlement with the Marshal in the event of
   default by the highest bidder.

c. Plaintiff, United States of America, or its nominee is granted right of
   entry at reasonable times to the subject premises for purpose of pre-
   sale inspection and Marshal’s sale with the right to inspect the house,
   the books, records and accounts, all other items, things and
   information necessary for the inspection, advertisement and sale of the
   subject premises.

d. Motion for Confirmation of the public sale shall be made by the
   Marshal or plaintiff to the court thirty (30) days after the date of sale.




                                  2
4. Upon confirmation of the sale, the Marshal shall hold the proceeds of the sale
   after costs and expenses of the sale pending distribution pursuant to further
   order of this court.

5. Plaintiff shall be paid the amount due pursuant to the distribution of the
   proceeds of the sale.

6. The Clerk of Court is directed to deliver a true copy of this order to the
   United States Marshal.

7. The court shall retain jurisdiction over this matter for the purpose of
   granting such orders and decrees as the circumstances may require.



                                     /S/ CHRISTOPHER C. CONNER
                                     Christopher C. Conner, Chief Judge
                                     United States District Court
                                     Middle District of Pennsylvania




                                       3
